     Case 3:19-cv-01581-MMA-NLS Document 23 Filed 04/29/20 PageID.470 Page 1 of 3


1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    HELEN SKYLAR,                                      Case No. 19cv1581-MMA (NLS)
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13    v.                                                 MOTION FOR ATTORNEY’S FEES
                                                         PURSUANT TO THE EQUAL
14    ANDREW SAUL, Commissioner of
                                                         ACCESS TO JUSTICE ACT
      Social Security,
15
                                      Defendant.         [Doc. No. 22]
16
17
18
19
20
21         On August 22, 2019, Plaintiff Helen Skylar filed a complaint against the
22   Commissioner of Social Security, seeking judicial review of the Commissioner’s decision
23   denying her application for disability benefits. See Doc. No. 1. The parties jointly
24   moved to remand the action to the Social Security Administration for further proceedings
25   pursuant to sentence four of 42 U.S.C. § 405(g). See Doc. No. 20. The Court granted the
26   motion and remanded the action to the Social Security Administration for further
27   administrative proceedings consistent with the terms set forth in the parties’ joint motion.
28   See Doc. No. 21. The parties now stipulate to and jointly move for an award to Plaintiff

                                                     1
                                                                                19cv1581-MMA (NLS)
     Case 3:19-cv-01581-MMA-NLS Document 23 Filed 04/29/20 PageID.471 Page 2 of 3


1    of attorney’s fees in the amount of $2,514.25 under the Equal Access to Justice Act
2    (“EAJA”), 28 U.S.C. § 2412(d), and costs in the amount of $400.00 pursuant to 28
3    U.S.C. § 1920. See Doc. No. 22.
4          The EAJA allows a prevailing party to seek attorney’s fees from the United States
5    within thirty days of final judgment. See 28 U.S.C. § 2412(d). “A plaintiff who obtains a
6    sentence four remand is considered a prevailing party for purposes of attorneys’ fees.”
7    Akopyan v. Barnhart, 296 F.3d 852, 854 (9th Cir. 2002). Therefore, Plaintiff is the
8    prevailing party in this action for purposes of awarding attorney’s fees. “A sentence four
9    remand becomes a final judgment, for purposes of attorneys’ fees claims brought
10   pursuant to the EAJA, 28 U.S.C. § 2412(d), upon expiration of the time for appeal.” Id.
11   Federal Rule of Appellate Procedure 4(a)(1)(B) provides for a sixty-day appeal period in
12   cases in which the United States is a party or a United States officer or employee is sued
13   in an official capacity. As such, there is a “final judgment” and the parties’ joint motion
14   is timely. See Hoa Hong Van v. Barnhart, 483 F.3d 600, 608 (9th Cir. 2007) (holding
15   that “a successful disability applicant may file for attorneys’ fees 30 days after the 60–
16   day appeal period provided for in Rule 4(a) has run, regardless of the specific form of the
17   court’s judgment, or the particular nature of the government’s non-opposition to or
18   acquiescence in an award of benefits.”).
19         The amount of fees awarded are based upon prevailing market rates for the kind
20   and quality of the services provided. See 28 U.S.C. § 2412(d)(2)(A). The hourly rate
21   may not exceed $125 per hour “unless the court determines that an increase in the cost of
22   living or a special factor, such as the limited availability of qualified attorneys for the
23   proceedings involved, justifies a higher fee.” 28 U.S.C. § 2412(d)(2)(A)(ii). The Ninth
24   Circuit’s 2019 statutory maximum hourly rate under the EAJA, adjusted for increases in
25   the cost of living, was $205.25. See “Statutory Maximum Rates Under the Equal Access
26   to Justice Act,” https://www.ca9.uscourts.gov/content/view.php?pk_id=0000000039 (last
27   accessed 4/27/2020) (citing 28 U.S.C. § 2412 (d)(2)(A); Thangaraja v. Gonzales, 428
28   F.3d 870, 876-77 (9th Cir. 2005); Ninth Circuit Rule 39-1.6).

                                                    2
                                                                                  19cv1581-MMA (NLS)
     Case 3:19-cv-01581-MMA-NLS Document 23 Filed 04/29/20 PageID.472 Page 3 of 3


1          At an hourly rate of $205.25, the requested fee award represents compensation for
2    approximately 12.25 hours of work performed by Plaintiff’s counsel. The Court finds the
3    fee request reasonable, particularly in light of the fact that counsel prepared and filed a
4    motion for summary judgment prior to the government stipulating to remand the action to
5    the Commissioner for further administrative proceedings. See Doc. Nos. 16, 20.
6          Accordingly, the Court GRANTS the parties’ joint motion and AWARDS
7    Plaintiff attorney’s fees in the amount of $2,514.25 and costs in the amount of $400.00.
8          IT IS SO ORDERED.
9    DATE: April 28, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                 19cv1581-MMA (NLS)
